Citation Nr: 0632212	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of head trauma with headaches and nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran has not been diagnosed with migraines and, 
although he has been diagnosed with dementia, there is no 
evidence linking the dementia to the service-connected 
residuals of a head injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 8045 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice post-dated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, no prejudice has been 
alleged, and none is evident from the record.  Additionally, 
because an increased rating has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, providing 
medical examinations, and fulfilling all Board remand 
requests.  

The veteran is service-connected for residuals of head trauma 
and is rated at 10 percent by analogy to Diagnostic Code (DC) 
8045-9304, dementia due to head trauma.  Under DC 8045-9304, 
a 10 percent rating is warranted for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
In this case, the symptoms are headaches and nosebleeds.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma, and ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, DC 8045.

The veteran's disability does not warrant a higher evaluation 
under DC 8045-9304.  Although the records indicate the 
veteran has been diagnosed with dementia, the diagnosis has 
not been linked to the service-connected residuals of head 
trauma.  A March 2006 VA examiner opined that the veteran's 
dementia is "most consistent with . . . Alzheimer's," which 
"certainly is more common with aging," than a head injury.  
Another March 2006 VA examiner, after review of the records 
and the veteran, opined that he could "not find evidence 
that [the veteran's] dementia or cognitive disorder is 
secondary to his service-connected head injury."  Although 
both examiners noted head injuries could be a risk factor for 
dementia, the record contains no evidence linking the two and 
the above opinions suggest the dementia is not related to the 
service-connected residuals of head trauma.  Consequently, a 
rating in excess of 10 percent is not warranted under DC 
8045-9304.  

Additionally, a rating in excess of 10 percent is not 
warranted under DC 8100, which rates migraines.  Under DC 
8100, a 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The veteran has never been 
diagnosed with migraines, however, and a December 2001 VA 
examination record assessed the veteran with posttraumatic 
chronic muscle tension type headaches, instead of migraines.  
The record notes the veteran's neurological examination was 
within normal limits.  The headaches had no focal 
neurological symptoms, such as nausea, vomiting, photophobia, 
or phonophobia, and, although the veteran stated he had 
prostrating attacks two to three times a week, the headaches 
resolve after several hours of sleep, and then the veteran is 
able to go about his usual business.  The foregoing evidence 
indicates that a 30 percent rating is not warranted under DC 
8100.  Consequently, a rating in excess of 10 percent for 
residuals of brain trauma with headaches and nosebleeds is 
denied.  


ORDER

A rating in excess of 10 percent for residuals of a head 
trauma with headaches and nosebleeds is denied.  



____________________________________________
J. E.DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


